Title: From Thomas Jefferson to Albert Gallatin, 14 April 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Monticello Apr. 14. 07.
                        
                        I do not know that the proposition of a lock at the Salines has ever been contemplated, but I send you the
                            inclosed for perusal as it contains some facts and ideas on the subject which may be worth attention. I salute you with
                            affection & respect.
                        
                            Th: Jefferson
                            
                        
                    